DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Amendment filed 05/24/2021.  Claims 1, 2, 4, 5, 9, 11, 30, 31, 32, 34, 35, and 38 have been amended and no claims added.  Claims 1-20 and 30-47 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 05/24/2021, with respect to the outstanding rejections under 35 USC 101 have been fully considered and are persuasive.  Examiner acknowledges that the outstanding rejections under 35 USC 101 have been obviated by the Amendment of 05/24/2021 in the effectively manner suggested in the Action of 02/24/2021. The outstanding rejections under 35 USC 101 have been withdrawn. 
Applicant’s arguments, see the Remarks, filed 05/24/2021, with respect to the outstanding rejections under 35 USC 112 have been fully considered and are persuasive. Examiner acknowledges that the outstanding rejections under 35 USC 112 have been obviated by the Amendment of 05/24/2021 in effectively the manner suggested in the Action of 02/24/2021. The outstanding rejections under 35 USC 112 have been withdrawn.

Allowable Subject Matter
Claim 1-20 and 30-47 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims remain allowable over the prior art as detailed in the Action of 02/24/2021.  As detailed above in the outstanding rejections under 35 USC 101 and 35 USC 112 have been obviated, therefore the claims are allowable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner




/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773